CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Pre-Effective Amendment #2 to the Registration Statement on Form N-1A of GoodHaven Fund, a series of The GoodHaven Funds Trust (formerly GoodHaven Fund, a series of Professionally Managed Portfolios) and to the use of our report dated March 8, 2016 on the financial statements of GoodHaven Fund, a series of The GoodHaven Funds Trust. /s/TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania March 24, 2016
